          CASE 0:18-cv-02459-ECW Doc. 50 Filed 09/11/20 Page 1 of 30




                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 State Farm Mutual Automobile Insurance                 Case No. 18-cv-2459 ECW
 Company,

                      Plaintiff,

 v.                                                              ORDER

 Tyler Havemeier, Nikki Blank, and
 Jacob Gatzlaff,

                      Defendants.


       This matter is before on the Court on Cross-Motions for Summary Judgment by

Plaintiff State Farm Mutual Automobile Insurance Company (“State Farm”) (Dkt. 33);

and Defendant Jacob Gatzlaff (“Gatzlaff”). (Dkt. 35.) The parties have consented to the

jurisdiction of this Court pursuant to 28 U.S.C. § 636 and Rule 73 of the Federal Rules of

Civil Procedure. (Dkts. 13, 14.) State Farm and Gatzlaff each seek a declaratory

judgment in their favor with respect to State Farm’s obligation to provide insurance

coverage benefits related to a policy of a vehicle of its insured, Defendant Nikki Blank

(“Blank”), driven by Defendant Tyler Havemeier (“Havemeier”), which hit Gatzlaff on

June 27, 2016. For the reasons stated below, the Court denies the Cross-Motions for

Summary Judgment.




                                             1
          CASE 0:18-cv-02459-ECW Doc. 50 Filed 09/11/20 Page 2 of 30




                          I.     FACTUAL BACKGROUND

A.     June 27, 2016 Incident

       On June 27, 2016, Havemeier drove his then-girlfriend Blank’s 1992 Pontiac

Grand Prix, which was insured through State Farm. (Dkt. 1 ¶ 6; Dkt. 6 ¶ 3 1; Dkt. 41-1 at

22-26 (Havemeier Dep.).) 2 Havemeier was accompanied by two individuals that he

drove in Blank’s vehicle to Outlaws Bar and Grill (“Bar”) in Springfield, Minnesota.

(Dkt. 41-1 at 28, 39-44, 49-51 (Havemeier Dep.).)

       At the Bar, Gatzlaff offered to buy the individuals accompanying Havemeier (who

were minors at the time of the events at issue)—Blank’s 15-year-old son Parker

Goldschmidt (“Goldschmidt”) and Goldschmidt’s 17-year-old friend Nicholas Goblirsch

(“Goblirsch”)—alcoholic drinks. (Dkt. 41-1 at 52-53 (Havemeier Dep.); Dkt. 44-1 at 30

(Goldschmidt Dep.); Dkt. 44-2 at 40-42 (Goblirsch Dep.).) According to Goblirsch,

Gatzlaff appeared to be drunk on the basis that his speech was slurred and he was

stumbling around the Bar. (Dkt. 44-2 at 40-41 (Goblirsch Dep.).) Havemeier rejected

the drinks and engaged in a verbal altercation with Gatzlaff that continued up until the

point that Havemeier left the Bar. (Dkt. 41-1 at 54-56 (Havemeier Dep.); Dkt. 44-1 at 30

(Goldschmidt Dep.); Dkt. 44-2 at 43, 48 (Goblirsch Dep.).)



1
      The Court notes that Defendants Blank and Havemeier have not answered or
otherwise made an appearance in this action.
2
       Page references with respect to deposition transcripts cited in this Order reference
the page number of the transcripts and not the CM/ECF page numbers. Unless stated
otherwise, any other page references to docket entries in this Order pertain to the
CM/ECF page numbers.
                                             2
          CASE 0:18-cv-02459-ECW Doc. 50 Filed 09/11/20 Page 3 of 30




       Havemeier testified that while he was in Blank’s vehicle (while parked in the

Bar’s parking lot), he observed Gatzlaff leaving the Bar, coming out the north side of the

building carrying two drinks. (Dkt. 41-1 at 64-65 (Havemeier Dep.).) Goblirsch testified

that after Havemeier backed out of the parking space and started going forward, Gatzlaff

briskly walked and stumbled into the middle of the parking lot and made an obscene

gesture towards the vehicle. (Dkt. 44-2 at 56-57, 60 (Goblirsch Dep.).)

       According to Havemeier, he then drove the vehicle exiting the parking lot, and the

vehicle made contact with Gatzlaff while exiting the parking lot. (Dkt. 41-1 at 64-67

(Havemeier Dep.).) According to Goblirsch, Havemeier started to accelerate when

Gatzlaff made the previously mentioned obscene gesture. (Dkt. 44-2 at 62 (Goblirsch

Dep.).) Havemeier testified that one of the passengers told him that Gatzlaff was

approaching, and then he unsuccessfully attempted to swerve away from Gatzlaff, who

was running toward the vehicle. (Dkt. 41-1 at 66-67 (Havemeier Dep.).) Havemeier

further testified that although he tried to swerve away, Gatzlaff happened to hit the

vehicle, causing him to roll off of the vehicle, knocking off one of the vehicle’s side

mirrors while he did so. (Id. at 73-75.) Goldschmidt testified that although he told police

that Gatzlaff walked towards the vehicle and got hit, he claimed at his deposition that he

lied to police because he was afraid of Havemeier. (Dkt. 44-1 at 43-44 (Goldschmidt

Dep.).) Goldschmidt told police that Havemeier did not swerve at any point prior to the

collision. (Dkt. 38-1 at 21.) Goldschmidt testified at his deposition that he could not

recall whether Havemeier swerved at any point, but that he did not see the actual impact

with Gatzlaff because he was on his phone at the time. (Dkt. 44-1 at 55-56, 59, 68, 98-99

                                             3
          CASE 0:18-cv-02459-ECW Doc. 50 Filed 09/11/20 Page 4 of 30




(Goldschmidt Dep).) Goldschmidt did testify that Havemeier accelerated “right away”

when leaving the Bar parking lot. (Id. at 41.)

       Another passenger of the vehicle, Meghann Bergstrom (“Bergstrom”), told police

that Gatzlaff ran towards the vehicle, and Havemeier moved a little bit to the left, but

Gatzlaff kept running toward the vehicle before he was hit. (Dkt. 38-1 at 22.) Bergstrom

acknowledged to Police she did not see Gatzlaff get hit by the vehicle hit because she was

on her phone. (Id. at 22.)

       Gatzlaff told police that he saw a vehicle come around a parking lot, heard the

acceleration and saw the vehicle swerve towards him, but did not know if Havemeier was

trying to scare him. (Id. at 24.)

       Goblirsch testified that as they were pulling forward, he was looking down at his

phone, and he felt a jolt of the vehicle towards the Bar on the side that Gatzlaff was

standing, as well as saw from the corner of his eye Havemeier jerking the wheel towards

the direction of Gatzlaff, felt the car accelerate, and then after three seconds felt a body

hit the vehicle, bounce off the top of the vehicle, and roll off the back of the vehicle.

(Dkt. 44-2 at 58, 77-80, 87, 116, 123 (Goblirsch Dep.).) Goblirsch acknowledged that he

was looking down at his cell phone when this all occurred. (Id. at 58, 104 (Goblirsch

Dep.).) Goblirsch testified that Havemeier intentionally turned the wheel towards

Gatzlaff and accelerated. (Id. at 87-88.) Goblirsch also testified he felt that Havemeier

intentionally meant to hit Gatzlaff. (Id. at 59, 88.)

       Another witness, Eric Erickson (“Erickson”), who followed Gatzlaff out of the Bar

on the night in question, testified at his deposition that when he walked out of the Bar he

                                              4
          CASE 0:18-cv-02459-ECW Doc. 50 Filed 09/11/20 Page 5 of 30




saw a vehicle, saw Gatzlaff raise his drink up in air, then observed the vehicle accelerate

and swerve at Gatzlaff, hitting him at about 15-20 miles per hour, and then saw the

vehicle drive off onto Highway 14. (Dkt. 44-3 at 35, 42-43, 47, 68, 74, 82, 97 (Erickson

Dep.).) Erickson described the maneuver as like in a “game of chicken” where the driver

tried to fake swerve to get Gatzlaff to jump out of the way but that the speed of the

vehicle was an issue and Gatzlaff did not have enough time to get out of way. (Id. at 47-

49, 86.) Erickson thought that Havemeier was trying to scare Gatzlaff, but testified that

he did not know what the intent of the driver was at the time. (Id. at 61.) Erickson told

police that Havemeier swerved at Gatzlaff and made sure that he hit Gatzlaff. (Dkt. 38-1

at 20; Dkt. 44-3 at 68.) Erickson did acknowledge that he was under the influence of

alcohol at the time he observed Gatzlaff being struck by a vehicle. (Dkt. 44-3 at 52-53.)

       Havemeier maintained that he never had his foot on the gas when he was in the

parking lot of the Bar and was driving at about 5 miles per hour, although he

acknowledged that he may have told the police that he may have tapped the accelerator.

(Dkt. 41-1 at 70, 97 (Havemeier Dep.).) One of the passengers, Goldschmidt, guessed

that Havemeier sped out of the parking lot at about 10-15 miles per hour and that it felt

like he was accelerating from the moment he started driving. (Dkt. 44-1 at 38-43

(Goldschmidt Dep).) Havemeier claimed that he did not stop at all when he left, even

though he wanted to, because everyone in the vehicle told him to keep going and they

were all in a panic that they would get in trouble. (Dkt. 41-1 at 72 (Havemeier Dep.).)

Goldschmidt does not remember anyone telling Havemeier to stop at any point. (Dkt. 44-



                                             5
            CASE 0:18-cv-02459-ECW Doc. 50 Filed 09/11/20 Page 6 of 30




1 at 88 (Goldschmidt Dep).) Goldschmidt testified that Havemeier did not hit the brakes

when he hit Gatzlaff and just kept going. (Id. at 59, 70.)

       Havemeier testified that he did not intend to injure Gatzlaff on June 27, 2016.

(Dkt. 41-1 at 122 (Havemeier Dep.).)

       Havemeier fled the scene to his home, where the police were waiting him. (Id. at

73, 76.) Goblirsch testified that on the way back home Havemeier told the occupants of

the vehicle “don’t fuck with me at a bar.” (Dkt. 42-2 at 65 (Goblirsch Dep).)

B.     Criminal Charges and Alford Plea

       Havemeier was arrested for leaving the scene of an accident and second-degree

assault. (Dkt. 38-1 at 24.) Criminal charges were brought against Havemeier. (Dkt. 31-

1.) On December 10, 2016, Havemeier entered an Alford plea to Second Degree Assault,

under Minn. Stat § 609.222, subd. 2. (Id.) During the Alford plea proceeding, the

pending charges against Havemeier were addressed, including:

       •      Two counts of second-degree assault, which are felony offenses, punishable
              by up to ten years of incarceration and not more than a $20,000 fine.

       •      One count of third-degree assault, which is also a felony, punishable by up
              to five years of incarceration and not more than a $10,000 fine.

       •      One count of gross misdemeanor offense of traffic collision, failure to stop,
              punishable by up to one year of incarceration and not more than a $3,000
              fine.

(Dkt. 31 at 4.)

       With respect to pleading guilty as part of the Alford plea to Second Degree

Assault, Havemeier admitted as follows:

       Q.     Were you in Brown County on June 27th of this year?
                                             6
     CASE 0:18-cv-02459-ECW Doc. 50 Filed 09/11/20 Page 7 of 30




A.     Yes.

Q.     And did you visit a restaurant or bar?

A.     Yes.

Q.     What was the name of it?

A.     Outlaws Bar and Gril1.

Q      Yes. Where is that located?

A      Right when you enter Springfield.

                                     ***

Q      Okay. And was there somebody in the bar that was interacting with
       You?

A.     More than one.

Q      Okay. But was there a particular person with the initials of J.G.?

A      Yes.

Q      All right. And did you after a point in time, exit the bar?

A      Yes.

Q      Did you go to your motor vehicle?

A      Yes.

Q      And did you begin to drive your motor vehicle out of the parking lot
       of Outlaws Bar and Grill?

A      Yes.

Q.     Did this person, J.G., come out of the bar and approach your motor
       vehicle while it was moving?

A.     Yes.


                                      7
     CASE 0:18-cv-02459-ECW Doc. 50 Filed 09/11/20 Page 8 of 30




Q.     And did the car end up striking him?

A      Meaning he got –

Q      Well, was there some kind of contact?

A      Yes.

Q      Okay. Now, there was a passenger in your vehicle with the initials of
       N.G.; is that correct?

A      Yes.

Q      N.G. said that he was in the passenger side of your vehicle; is that
       true? And he was looking out the window when this happened?

A.     No, he said he was looking downward, at his phone.

Q.     But he did give a statement to the police saying that he saw well, that
       he saw J.G. walk out of the restaurant; is that true?

A      Yes, but then he told me he was looking downward at his phone after
       he saw him walk out of the bar.

Q.     But then he also told law enforcement that he felt the vehicle swerve
       towards J.G. and strike him; is that true? That’s what he said? I can
       read it in the criminal complaint.

A      Yes, that’s what he said.

Q.     That’s what he said. Okay.         So he, essentially, said that you
       intentionally struck him?

A.     Yes, that’s what he said.

Q.     All right. Now you have the right to a trial where we’d bring in N.G.,
       and he’d have to testify, and we have the right to question him, but
       you understand that if a jury believes him and not our witnesses or
       you, that there would be a conviction, highly likely there would be a
       conviction for a second degree assault; do you understand that?

A.     Yes.


                                      8
            CASE 0:18-cv-02459-ECW Doc. 50 Filed 09/11/20 Page 9 of 30




       Q      So do you believe that if a jury believed N.G. and none of our
              witnesses, that a jury would convict you?

       A      As of being guilty?

       Q      Yes.

       A      Yes.

       Q      All right. And you’d rather take the offer than risk a jury trial?

       A.     Yes.

       Q      All right. And for that reason, are you pleading guilty today?

       A      Yes.

(Dkt. 31-1 at 7-11.) Havemeier also acknowledged that he left the scene and that the

evidence showed that Gatzlaff had broken a bone as a result of the car accident. (Id. at

12.)

       In discussing the Alford plea, Brown County District Court Judge Robert A.

Docherty and Havemeier had the following relevant exchange:

       The Court: Mr. Havemeier, what we’re talking about with an Alford plea
       is this: It’s a situation where you do not agree with the statements or the
       State’s evidence; in fact, you dispute that, but you’re willing to plead guilty
       in order to avoid the possibility that a jury, at trial, might convict you of
       something more serious than what you’re pleading guilty to; do you
       understand that?

       The Defendant: Yes.

       The Court: And do you understand that with an Alford plea, it’s the same
       as if you took the witness stand and said I intentionally drove over this guy,
       and I tried to hurt him, it’s got the same effect; do you understand that?

       The Defendant: Yes.



                                             9
          CASE 0:18-cv-02459-ECW Doc. 50 Filed 09/11/20 Page 10 of 30




       THE COURT: Okay. In reviewing the complaint, there’s a statement here
       from somebody whose initials are E. E. E. E. said he saw what happened.
       He said that you and J.G. got into some sort of argument in the bar. J.G. went
       outside when you left. E.E. tried to hold J.G. back, and E.E. said he saw the
       car pull forward to leave the parking lot but then swerved at J.G. E.E. said,
       “The dude f-ing swerved at him. The dude turned to make sure he hit him.”
       Do you agree that if E.E. were called as a witness at trial and testified to that
       and a jury believed what he said and disbelieved what you and your witnesses
       said, the jury would likely convict you or find you guilty of the assault ?

                                            ***

       THE DEFENDANT: Yes.

(Id. at 12-14.)

       The court then accepted the plea and sentenced Havemeier. As part of the Alford

plea, Havemeier acknowledged that as a result of accepting the plea related to the felony

count, he would face certain collateral consequences, such as being unable to own a

firearm. (Id. at 8.)

C.     State Civil Action Against Havemeier

       On or about June 1, 2018, Gatzlaff commenced a lawsuit entitled “Jacob Gatzlaff

v. Tyler Douglas Havemeier” in Brown County District Court (hereinafter the “State

Action”) in which Gatzlaff alleges that Havemeier is liable to him for damages resulting

from injuries sustained in the June 27, 2016 incident. (Dkt. 1 ¶ 13; Dkt. 6 ¶ 7.) The State

Action was tendered to State Farm to provide defense and indemnity to Havemeier. (Dkt.

1 ¶ 14; Dkt. 6 ¶ 7.)

D.     Insurance Policy

       State Farm asserts that Havemeier intentionally swerved the vehicle toward

Gatzlaff and intentionally caused the vehicle to strike Gatzlaff, resulting in injuries, and

                                              10
          CASE 0:18-cv-02459-ECW Doc. 50 Filed 09/11/20 Page 11 of 30




thereby seeks a declaratory judgement from this Court that it has no duty to defend and

indemnify Havemeier in the State Action because of the insurance policy’s exclusions for

an insured who intentionally causes bodily injury. (Dkt. 1 at 3-4.) The policy at issue

(“Policy”) states “[w]e will pay: a. damages an insured becomes legally liable to pay

because of: (1) bodily injury.” (Dkt. 31-2 at 13 (emphasis in original).) The parties

agree that Havemeier fits in the definition of “insured” and Gatzlaff suffered bodily

injury. (Dkt. 32 at 4.)

       The Policy also contains the following exclusion: “THERE IS NO COVERAGE

FOR AN INSURED: 1. WHO INTENTIONALLY CAUSES BODILY INJURY OR

DAMAGE TO PROPERTY.” (Dkt. 31-2 at 15 (emphasis in original).)

                               II.    LEGAL STANDARD

       Summary judgment is appropriate where there is no genuine issue of material fact

and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c). As

this wording suggests, the initial burden of showing that no genuine issue of material fact

exists lies with the movant. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). A

factual dispute is “material” only if resolving it might affect a suit’s outcome under the

governing substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

Furthermore, a factual dispute is “genuine” only if “the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Id.; see also Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (citation omitted) (“Where

the record taken as a whole could not lead a rational trier of fact to find for the non-

moving party, there is no ‘genuine issue for trial.’”). When assessing a summary

                                              11
          CASE 0:18-cv-02459-ECW Doc. 50 Filed 09/11/20 Page 12 of 30




judgment motion, a court should believe the nonmovant’s evidence and draw all

justifiable inferences in the nonmovant’s favor. Id. at 255 (citing Adickes v. S.H. Kress &

Co., 398 U.S. 144, 158-59 (1970)).

                                     III.   ANALYSIS

       State Farm does not dispute that Havemeier is covered under the Policy, that

Gatzlaff was injured on June 27, 2016, or that Havemeier is liable to Gatzlaff for causing

those injuries. (Dkt. 32 at 10.) State Farm argues that Havemeier’s claim for coverage is

excluded from coverage under the plain terms of the Policy because he operated the

vehicle with the intent to cause Gatzlaff bodily injury. (Id. at 8-10.) According to State

Farm, that issue is conclusively resolved by the factual bases for Havemeier’s Alford plea

to Second Degree Assault under section 609.222, subdivision 2, and the Brown County

Court’s acceptance of that plea. (Id. at 10.)

       Gatzlaff argues to the contrary. Not only does Gatzlaff argue that the Alford plea

does not conclusively resolve Havemeier’s intent (Dkt. 40 at 6-7), but Gatzlaff asserts as

part of his motion for summary judgment that the Court should enter declaratory

judgment in his favor (rather than State Farm’s), as there exists no evidence proving

Havemeier acted with the intention to strike and injure Gatzlaff. (Dkt. 37 at 7-9.)

       The Court will proceed with analyzing the parties’ respective motions.

A.     State Farm’s Motion for Summary Judgment

       State Farm presents its motion for summary judgment based on the vehicle’s

insurance policy. As stated previously, the Policy states in relevant part: “[t]here is no

coverage for an insured: 1. Who intentionally causes bodily injury . . . .” (Dkt. 31-2 at

                                                12
          CASE 0:18-cv-02459-ECW Doc. 50 Filed 09/11/20 Page 13 of 30




15.) As noted, in the aftermath of the incident with Gatzlaff, Havemeier submitted to an

Alford plea for second degree assault under Minn. Stat § 609.222, subd. 2. 3 (Dkt. 31-1.)

       An Alford plea is a type of guilty plea containing a protestation of innocence when

a defendant concludes that his interests require entry of a guilty plea and the record

before the judge contains evidence of actual guilt. See North Carolina v. Alford, 400

U.S. 25, 37-38 (1970). The Minnesota Supreme Court implemented the Alford plea in

State v. Goulette, 258 N.W.2d 758 (1977), stating that it is “absolutely crucial that when

an Alford-type plea is offered the trial court should not cavalierly accept the plea but

should assume its responsibility to determine . . . whether there is a sufficient factual

basis to support it.” 258 N.W.2d at 761 (citation omitted).

       State Farm argues that an Alford plea is the same as a conventional guilty plea and

carries the same collateral consequences as a guilty plea. (Dkt. 32 at 12.) According to

State Farm, by accepting Havemeier’s plea, the Brown County District Court essentially

litigated the issue of intent, as the court conclusively determined that Havemeier operated

the vehicle with intent to cause Gatzlaff bodily injury. (Id. at 13-14.) However, in the

State of Minnesota, an Alford plea does not always have the same collateral effect as a

traditional guilty plea.


3
        In Minnesota, “Assault” is defined as both “(1) an act done with intent to cause
fear in another of immediate bodily harm or death; or (2) the intentional infliction of or
attempt to inflict bodily harm upon another.” Minn. Stat. § 609.02, subd. 10. However,
it is evident from the Alford plea transcript that the court accepted the plea in accordance
to the second definition. (See Dkt. 31-1.) Specifically, the court mentioned that each
witness described Havemeier’s attempt to injure Gatzlaff, as opposed to cause fear of
immediate bodily harm or death. (See, e.g., id. at 10, 13-14.)

                                              13
          CASE 0:18-cv-02459-ECW Doc. 50 Filed 09/11/20 Page 14 of 30




       The collateral consequences of an Alford plea in a civil trial was a matter of first

impression for the Minnesota Supreme Court 4 in Doe 136 v. Liebsch, 872 N.W.2d 875

(Minn. 2015). The Minnesota Supreme Court’s analysis focused on the balance between

the probative value of the Alford plea and the prejudicial risk in terms of its admission

into evidence at trial. Id. at 881-82. Whereas a “conventional guilty plea, by contrast,

requires a defendant to admit the conduct to which he or she is accused of committing,”

the underlying trial court in Liebsh concluded “that the only real admission by Liebsch is

that a jury might find him guilty if it chose to find credible the testimony of witnesses

which was never presented to it.” Id. at 881 (cleaned up) (citation omitted) (emphasis

added). The Minnesota Supreme Court held that the trial court did not abuse its

discretion by excluding the Alford plea from evidence. Id. at 882. The court reasoned

that “Liebsh’s Alford plea included no admission of facts establishing guilt, and

therefore it lacked the probative value typically found in a conventional guilty plea.” Id.

(emphasis added). Thus, the Minnesota Supreme Court would not always view nor treat

an Alford plea as it would a conventional guilty plea. Other courts from outside

Minnesota have held similarly with respect to the effect of an Alford plea. See, e.g.,

Barker v. Ameriprise Auto & Home Ins. Agency, Inc., 905 F. Supp. 2d 1214, 1219 (W.D.

Wash. 2012) (“Acknowledgement of the existence of evidence is not an admission as to



4       When a case appears in federal court under diversity jurisdiction, the court must
apply the relevant state law. Erie R. Co. v. Tompkins, 304 U.S. 64, 80 (1938). In doing
so, the court is bound by the interpretation of the state’s law by the state’s Supreme
Court. See Lindsay Mfg. Co. v. Hartford Acc. & Indem. Co., 118 F.3d 1263, 1267 (8th
Cir. 1997).
                                             14
          CASE 0:18-cv-02459-ECW Doc. 50 Filed 09/11/20 Page 15 of 30




the truth of that evidence.”); Fleck v. State Farm Ins. Cos., No. 89-L-14-070,1990 WL

124648 at *2 (Ohio Ct. App. Aug. 24, 1990) (“Such a plea does not constitute an

admission of guilty, but rather that the accused is willing to waive a trial and accept the

consequences of the plea. It, however, does not act as an admission of the plea . . .

[t]herefore, appellant’s guilty plea, by way of a qualified Alford plea, operates in the

same fashion as a nolo contendere plea for the purposes in a subsequent civil action.”).

       The instant issue is similar to that addressed by the Minnesota Court of Appeals in

Johnson v. West Bend Mutual Insurance Co., A17-1957, 2018 WL 6596270 (Minn. Ct.

App. 2018). Johnson involved an insurance company seeking summary judgment with

respect to an insurance policy covering an in-home daycare, arguing that an injury to a

child (“D.J.”) was excluded under the policy’s criminal-act exclusion based on an Alford

plea for gross misdemeanor child neglect by the day-care provider Jewel Plocienik

(“Plocienik”). Id. at *1-2. While the Alford plea was admitted into evidence, the

Minnesota Court of Appeals of Minnesota overturned summary judgment for the

insurance company. Id. at *2. The court stated that “[d]uring her plea colloquy Plocienik

denied harming D.J., acknowledging only that the state’s evidence would be sufficient to

convict her.” Id. at *8. The Court reasoned that the Alford plea showed that the child’s

injuries led to a criminal conviction but not that the injuries arose from a criminal act. Id.

at *9 (“Without a clearer admission of her conduct or of her guilt, or additional evidence

from some other source, Plocienik’s equivocal plea statements leave open the possibility

that D.J. was injured by negligent supervision that did not amount to a criminal act or

involve a statutory violation.”).

                                             15
          CASE 0:18-cv-02459-ECW Doc. 50 Filed 09/11/20 Page 16 of 30




       In this case, the record and transcript of Havemeier’s Alford plea must be assessed

to determine what Havemeier definitively admitted to during the proceeding. During the

course of his plea, Havemeier admitted to visiting the Bar, making “some kind of

contact” against Gatzlaff with his car, and driving away. (Dkt. 31-1 at 9, 10, 13.)

However, Havemeier himself never admitted to intentionally striking Gatzlaff. Like in

Johnson, Havemeier only admitted that if the jury did not believe him or any of his

witnesses and believed Goblirsch and Erickson’s testimony of the events at issue that a

jury would be likely to find him guilty. (Id. at 11-12, 14-15.) There was no assertion in

the plea that he agreed to the witnesses’ characterization of the events.

       During the proceeding, Havemeier agreed to several statements made by the Court

that convolute his plea. The transcript shows the following exchange:

       The Court: Mr. Havemeier, what we’re talking about with an Alford plea
       is this: It’s a situation where you do not agree with the statements or the
       State’s evidence; in fact, you dispute that, but you’re willing to plead
       guilty in order to avoid the possibility that a jury, at trial, might convict
       you of something more serious than what you’re pleading guilty to; do you
       understand that?

       The Defendant: Yes.

       The Court: And do you understand that with an Alford plea, it’s the same
       as if you took the witness stand and said I intentionally drove over this guy,
       and I tried to hurt him, it’s got the same effect; do you understand that?

       The Defendant: Yes.

(Id. at 13-14 (emphasis added.))

       In the course of this one exchange, Havemeier both asserted his innocence,

disputed the evidence against him, and appeared to accept that his plea would have the


                                             16
          CASE 0:18-cv-02459-ECW Doc. 50 Filed 09/11/20 Page 17 of 30




same effect as him stating on the stand that he intentionally acted to injure Gatzlaff. 5

Because of the conflicting transcript, Havemeier’s Alford plea cannot establish that State

Farm has met its initial burden to show the absence of genuine issues of material fact as

to whether Gatzlaff’s injury arose from an intentional act. The summary judgment record

might establish as a matter of law that Gatzlaff’s injuries resulted in a criminal

conviction, but not that Havemeier intended to harm Gatzlaff.

       In addition to relying on the Alford plea, State Farm argues that collateral estoppel

should prevent re-litigation of Havemeier’s intent. (Dkt. 32 at 15-16.).)

       Collateral estoppel may be applied when:

       (1) the issue was identical to one in prior adjudication; (2) there was a final
       judgment on the merits; (3) the estopped party was a party or in privity with
       a party to the prior adjudication; and (4) the estopped party was given a full
       and fair opportunity to be heard on the adjudicated issue.

State v. Lemmer, 736 N.W.2d 650, 659 (Minn. 2007) (citation omitted) (quoting Willems

v. Comm’r of Pub. Safety, 333 N.W.2d 619, 621 (Minn. 1983)). Additionally, collateral

estoppel is flexible and should not be applied when its application would “work an

injustice on the party to be estopped.” Id. Regardless of whether the issue of intent is the

same with respect to a criminal charge and its definition within an insurance policy, the

remainder of the elements for the application of collateral estoppel are lacking. While




5
       The Court also notes that while it is not entirely clear, it appears that the state
court was only explaining that the Alford plea would have the same effect as if
Havemeier admitted that he intentionally stuck Gatzlaff. Indeed, “[a] conviction based
upon an Alford plea generally carries the same penalties and collateral consequences as a
conventional guilty plea.” Liebsch, 872 N.W.2d at 880.
                                              17
          CASE 0:18-cv-02459-ECW Doc. 50 Filed 09/11/20 Page 18 of 30




Havemeier was a party to his prior criminal proceeding and he was given an opportunity

to litigate the issue of intent, Gatzlaff did not have this same opportunity.

       Further, the second element is lacking. In the context of an Alford plea, the

Minnesota Supreme Court has not directly addressed collateral estoppel. The Minnesota

Supreme Court in Liebsch did not review the district court’s conclusion that collateral

estoppel did not apply because the plaintiffs did not appeal the decision. See 872 N.W.2d

at 878 n.2. In Johnson, the court specifically declined to address the argument because it

was first raised on appeal. 2018 WL 6596270 at *8. However, the analyses in Liebsch

and Johnson show how the Minnesota Supreme Court would decide the legal question.

       Revisiting Liebsch, the Minnesota Supreme Court analyzed Liebsch’s Alford plea

to determine the elements that were admitted. 872 N.W.2d at 883. This line of analysis

would mean that, in an Alford context, the court does not view pleading to a charge to be

the same as pleading to each element of that charge. Furthering this logic, the court in

Johnson (involving a child abuse charge) states that the Alford plea only shows that the

child’s injuries “resulted in a criminal conviction. . . . Without a clearer admission of her

conduct or of her guilt, or additional evidence from some other source, Plocienik’s

equivocal plea statements leave open the possibility that D.J. was injured by negligent

supervision that did not amount to a criminal act or involve a statutory violation.” 2018

WL 6596270 at *9. This analysis shows that, unless the element is explicitly admitted,

elements of the subject of an Alford plea are not considered fully litigated and therefore

not collaterally estopped.



                                              18
          CASE 0:18-cv-02459-ECW Doc. 50 Filed 09/11/20 Page 19 of 30




       Additionally, the Minnesota Supreme Court affirmed the trial court’s decision to

exclude Liebsch’s Alford plea even as impeachment evidence. Liebsch, 872 N.W.2d at

883. The trial court concluded that the plea’s potential prejudice to Leibsch outweighed

its probative value. Id. at 881. If the court did view an Alford plea as encompassing each

element for purposes of collateral estoppel, there would not have been any prejudicial

risk from admitting it for impeachment purposes because the plea would have eliminated

the inquiry associated with the Alford plea. Evidence that would eliminate the jury’s

need to find facts as to an element could not confuse or distract the jury. Therefore,

because the Minnesota Supreme Court does not view an Alford plea as encompassing

each element of the charge, it cannot view an element as fully litigated if it was not

admitted during the course of the plea.

       More importantly, the Minnesota Supreme Court found in Illinois Farmers

Insurance Co. v. Reed, 662 N.W.2d 529 (Minn. 2003), that an insured’s criminal

conviction (outside of convictions where the defendant sought to profit from their crime)

cannot be used an insurance company to collaterally estop the victim of the crime from

litigating in a subsequent civil action the issue of the insured’s intent to determine

whether the insured’s homeowner’s insurance policy provides coverage for an incident.

In Reed, the appellants’ young child was injured after his babysitter, Reed, violently

shook him. See 662 N.W.2d at 530. Reed was convicted as a part of a bench trial of

felony first-degree assault and felony malicious punishment of a child for her actions. Id.

In a subsequent civil action, Reed’s insurer refused to indemnify her based on the

policy’s intentional-act exclusion. Id. at 531. Reed’s insurer claimed that Reed’s

                                             19
          CASE 0:18-cv-02459-ECW Doc. 50 Filed 09/11/20 Page 20 of 30




criminal convictions collaterally estopped the appellants from relitigating the issue of

whether Reed intended to injure their child. Id. at 533. However, the Minnesota

Supreme Court rejected this argument, holding that “an insurer may not use an insured’s

criminal conviction to collaterally estop a subsequent civil suit brought by a third-party

crime victim based on the intentional act exclusion within the policy.” Id. at 534. In

rendering this holding, the court found it important that the victim did not have the

chance to present their case as part of the criminal prosecution, as the only parties were

the state and Reed. Id. at 533. Similarly, in this case the only parties to the plea as part

of the criminal action were the State and Havemeier, and Gatzlaff obviously did not have

any opportunity to present his case or otherwise be heard. Ultimately, the Court finds

that if collateral estoppel cannot apply to a criminal conviction as part of trial, then a

fortiori, it cannot apply to an Alford plea where Havemeier pleaded guilty to avoid

possible harsher penalties.

       For the preceding reasons, summary judgment in this instance would be

inappropriate based solely on the Alford plea or collateral estoppel, and State Farm’s

motion is therefore denied.

B.     Gatzlaff’s Motion for Summary Judgment

       Gatzlaff argues that not only should the Court deny State Farm’s motion for

summary judgment, but instead the Court should grant declaratory relief in his favor, as

there exists no evidence proving Havemeier acted with the intention to strike and injure

Gatzlaff. According to Gatzlaff, there is no evidence that Havemeier’s actions were

anything other than negligent or careless. In particular, Gatzlaff argues that, despite the

                                              20
          CASE 0:18-cv-02459-ECW Doc. 50 Filed 09/11/20 Page 21 of 30




fact that he was hit by Havemeier driving a vehicle after a verbal altercation, he is

entitled to summary judgment as it relates to coverage because the vast majority of the

deposition testimony, including that of Havemeier, demonstrates that Havemeier did not

intend to hit or hurt Gatzlaff on June 26, 2016. (Dkt. 37 at 6.) Gatzlaff also argued that

intent cannot be inferred as a matter of law because the actions at issue constitute

impulsive actions and Erickson testified at his deposition that be believed Havemeier was

playing chicken and was trying to scare Gatzlaff, but that Gatzlaff was unable to move

out of the way and Havemeier was too slow to straighten the vehicle. (Id. at 7.) Gatzlaff

also relies on the testimony of the other witnesses and asserts that they could not testify

as to any certainty regarding Havemeier’s intent. (Id. at 9.)

       State Farm counters that Havemeier’s intent to injure Gatzlaff should be inferred

as a matter of law because he should have known that Gatzlaff would be injured when he

deliberately drove his vehicle at and struck Gatzlaff and that Havemeier did so after being

removed from the altercation with him inside the Bar. 6 (Dkt. 43 at 10-11.) State Farm

compares this conduct with that of the defendant’s in Smith v. Senst, 313 N.W.2d 202,

203 (Minn. 1981). (Dkt. 43 at 10-11.) In Senst, the court inferred intent to injure as a

matter of law because the defendant voluntarily entered a dispute between a bartender



6
       The Court notes that State Farm did not move on this basis as part of its Motion
for Summary Judgment. That said, a “district court maintains the discretion to grant a
non-moving party summary judgment, even where the nonmovant does not file a cross-
motion for summary judgment.” Acton v. City of Columbia, Mo., 436 F.3d 969, 975 n.5
(8th Cir. 2006) (citing Burlington N. R.R. Co. v. Omaha Pub. Power Dist., 888 F.2d
1228, 1231 n.3 (8th Cir. 1989)).


                                             21
          CASE 0:18-cv-02459-ECW Doc. 50 Filed 09/11/20 Page 22 of 30




and the defendant’s friend and, after the plaintiff (a bar patron) pulled the defendant off

the bartender and pushed him away from the scuffle, the defendant punched the plaintiff.

313 N.W.2d at 203.

       According to State Farm, it is undisputed that Havemeier accelerated, steered his

vehicle to the right towards Gatzlaff, but did not steer the vehicle back to the left, away

from Gatzlaff, until after the vehicle struck Gatzlaff. (Dkt. 43 at 10-13.) Relying on

Senst, State Farm argues that the Court can infer that Havemeier’s “extreme driving

conduct” was not spontaneous, reflexive, or meant to protect himself because

Havemeier’s conduct occurred after he had left the Bar. (Id. at 10-15.) Moreover, State

Farm contends that, notwithstanding Erickson’s deposition testimony that Havemeier

drove at Gatzlaff as if he were playing a game of “chicken” or as a scare tactic, the

incident could not fall into the realm of a mere game because Havemeier was driving too

fast (without any braking) and was too close to Gatzlaff. (Id. at 15-16.) In other words, it

is State Farm’s position that intent to injure can be inferred because Havemeier should

have known that a harm was substantially certain to result from his conduct. (Id. at 15-

16.)

       Under Minnesota law, policy exclusions from insurance coverage “are construed

narrowly and strictly against the insurer and, like coverage, in accordance with the

expectations of the insured.” Travelers Indem. Co. v. Bloomington Steel & Supply Co.,

718 N.W.2d 888, 894 (Minn. 2006) (citations omitted); see also Westfield Ins. Co. v.

Robinson Outdoors, Inc., 700 F.3d 1172, 1174 (8th Cir. 2012) (citation omitted)

(applying Minnesota law).

                                             22
          CASE 0:18-cv-02459-ECW Doc. 50 Filed 09/11/20 Page 23 of 30




       The Minnesota Supreme Court has determined that, for purposes of the

intentional-act exclusion found in most liability insurance policies, conduct is intentional

only when there is specific intent to cause injury. See Am. Family Ins. Co. v. Walser, 628

N.W.2d 605, 613 (Minn. 2001). However, a court may, absent evidence of specific intent

to injure, infer intent to injure as a matter of law, based on the circumstances and nature

of the insured’s actions. Id. (citation omitted); see also Iowa Kemper Ins. Co. v. Stone,

269 N.W.2d 885, 887 (Minn. 1978) (citations omitted) (stating intent may be established

by proof of actual intent to injure or when character of act is such that intent to inflict

injury can be inferred). Such an inference of intent may occur “when the insured acted in

a calculated and remorseless manner or when the insured’s actions were such that the

insured knew or should have known that a harm was substantially certain to result from

the insured’s conduct.” Walser, 628 N.W.2d at 613 (emphasis added); see also B.M.B. v.

State Farm Fire & Cas. Co., 664 N.W.2d 817, 822 (Minn. 2003) (quotation marks and

citation omitted) (“The general rule is that intent is inferred as a matter of law when the

nature and circumstances of the insured’s act are such that harm is substantially certain to

result.”) (cleaned up). “The mere fact that the harm was a ‘natural and probable

consequence’ of the insured’s actions is not enough to infer intent to injure.” Walser, 628

N.W.2d at 613 (quoting Cont’l Western Ins. Co. v. Toal, 244 N.W.2d 121, 124 (1976)).

“[T]he purpose of intentional act exclusions is to exclude insurance coverage for wanton

and malicious acts by an insured.” Id. There is no bright line rule as to when a court

should infer intent to injure as a matter of law; rather, the determination is made



                                              23
         CASE 0:18-cv-02459-ECW Doc. 50 Filed 09/11/20 Page 24 of 30




through a “case by case factual inquiry.” Id. (quoting R.W. v. T.F., 528 N.W.2d 869,

873 (Minn. 1995)) (emphasis added).

       In Walser, the Minnesota Supreme Court held, as a matter of law, that intent to

injure could not be inferred when a group of teenagers engaged in “horseplay” during

which they pulled at a friend’s legs while he was hanging on a basketball hoop rim,

causing him to let go of the rim, which resulted in his injury. See 628 N.W.2d at 614-15.

The court noted that the cases in which it had inferred intent to injure were factually more

extreme than those presented in that case—the assailants were teenage boys “goofing

around” and they themselves had hung on the rim and fallen without being injured in the

past. Id. at 614. The Minnesota Supreme Court characterized the acts as impulsive, as

opposed to deliberate. Id. at 615.

       The Minnesota Supreme Court as part of its decision in Walser addressed a

number of other fact patterns where the court found that intent to injure had not been

inferred, including: when an insured struck a baggage clerk after an argument and tug-of-

war over a piece of luggage; when an insured pushed a hat-check girl, causing her to be

injured; or when a teenager injured a friend while exploding a device that he had

exploded before without causing injuries and the insured had thrown the device away

from bystanders. Id. at 613-14 (citations omitted). The Minnesota Supreme Court also

addressed cases where intent to injure had been inferred, including: when an insured

drove to a construction site armed with a high-powered rifle loaded with armor-piercing

bullets and fired at a truck that he knew was occupied, and when an insured armed

himself with loaded weapons to facilitate a robbery. Id. at 614 (citations omitted).

                                            24
          CASE 0:18-cv-02459-ECW Doc. 50 Filed 09/11/20 Page 25 of 30




       In subsequent cases examining Walser, courts have not inferred intent to injure in

situations involving horseplay or where the injuries were not foreseeable (and the conduct

was not extreme), such as where a boy caused a friend to trip or fall as part of horseplay

in shop class or where a daughter threw a refrigerator magnet at her father in anger as

part of an argument. See, e.g., RAM Mut. Ins. Co. v. Meyer, 768 N.W.2d 399, 402-06

(Minn. Ct. App. 2009); Grinnell Mut. Reinsurance Co. v. Ehmke, 664 N.W.2d 409, 411-

13 (Minn. Ct. App. 2003).

       Cases where intent to injure has been inferred by courts as a matter of law dealt

with fact patterns dealing with more dangerous instrumentalities of harm that are well

known to the public, such as giving someone methamphetamine, even though there was

not intent to kill; brandishing a dangerous weapon against an unarmed individual even if

it was only meant to scare someone away; and punching someone during an argument.

See, e.g., State Farm Fire & Cas. Co. v. Schwich, 749 N.W.2d 108, 113 (Minn. Ct. App.

2008) (“We hold that when an insured has knowingly provided an injured party with

methamphetamine, by preparing a syringe and encouraging the injured party to inject the

drug, intent to injure is inferred as a matter of law, and therefore coverage under the

policy is excluded.”); Illinois Farmers Ins. Co. v. Anderson, No. A05-2400, 2006 WL

2348520, at *5 (Minn. Ct. App. Aug. 15, 2006) (“By creating such an inherently

dangerous situation, Robert orchestrated circumstances similar to the cases where the

court has inferred intent to injure.”); Illinois Farmers Ins. Co. v. Klinkhamer, No. C9-01-

1856, 2002 WL 858996, at *2 (Minn. Ct. App. May 7, 2002) (citing Haarstad v. Graff,

517 N.W.2d 582, 583, 585 (Minn. 1994) (stating that intent to injure existed when

                                             25
           CASE 0:18-cv-02459-ECW Doc. 50 Filed 09/11/20 Page 26 of 30




insured crossed room and punched person several times in the face, breaking his jaw))

(finding that the “person who struck Faber as part of an argument acted in a calculated

and remorseless manner in circumstances that do not support a finding that the act was

more in the nature of an instinctive reflex or a sudden impulsive defensive reaction to a

provocative situation”) (quotation marks and citation omitted); Farmers Ins. Group v.

Hastings, 366 N.W.2d 293, 293-94 (Minn. 1985) (stating that intent to injure existed

when insured suddenly and spontaneously struck friend in face “just to shut him up”)).

An earlier decision by the Minnesota Supreme Court, Senst, relied upon by State Farm,

dealt with a confrontation between a group of bar patrons and a bartender. A scuffle

broke out between the bartender and a member of the group over a pipe containing

hashish or marijuana. See Senst, 313 N.W.2d at 203. Senst voluntarily entered the

scuffle and grabbed the bartender to pull him away from the group member. Id. Smith,

an onlooker until that point, came to the aid of the bartender by pulling Senst off the

bartender and pushing him away from the scuffle. Id. Senst then returned to where

Smith was standing and punched him, breaking his jaw. Id. The Minnesota Supreme

Court, in ruling that Senst’s act of striking Smith was intentional as a matter of law,

noted:

         Prior to hitting Smith, Senst was completely removed from the scuffle. His
         act of striking Smith was unnecessary to protect himself and lacked the
         spontaneity inherent in a reflex action.

Id. at 203-04.

         After a review of the record and in consideration of the parties’ respective

arguments, the Court concludes that issues of material fact remain with respect to

                                              26
          CASE 0:18-cv-02459-ECW Doc. 50 Filed 09/11/20 Page 27 of 30




Havemeier’s intent that preclude summary judgment in either Gatzlaff’s or Havemeier’s

favor. The witness accounts of what transpired outside of the Bar after the verbal

argument between Havemeier and Gatzlaff vary widely. On the one hand, Goblirsch

testified that he saw Gatzlaff briskly walk towards their vehicle and make an obscene

gesture towards the vehicle, after which he felt and saw out of the corner of his eye

Havemeier jerk the wheel of the vehicle towards Gatzlaff and accelerate the vehicle

before hitting Gatzlaff. (Dkt. 44-2 at 56-63 (Goblirsch Dep.).) According to Goblirsch,

he felt that at the time of the incident that Havemeier intentionally tried to hit Gatzlaff.

(Id. at 59.) In addition, Gatzlaff told police that he saw a vehicle come around a parking

lot, heard the acceleration, and saw the vehicle swerve towards him. (Dkt. 38-1 at 24.)

This account was also somewhat consistent with Erickson’s testimony (who was

admittedly under the influence of alcohol at the time of events at issue) that he observed

Gatzlaff leave the bar and raise up his glass towards the vehicle, and observed the vehicle

accelerate and swerve at Gatzlaff, hitting him at 15-20 miles per hour. (Dkt. 44-3 at 35,

42-43, 47, 68, 74, 82, 97 (Erickson Dep.).) While Erickson testified that the situation was

like a “game of chicken,” he also noted that Havemeier was going too fast for Gatzlaff to

get out of the way. (Id. at 47-49, 86.)

       On the other hand, Havemeier testified that he attempted to swerve away from

Gatzlaff, who was running toward the vehicle, to no avail. (Dkt. 41-1 at 66-67, 73-75

(Havemeier Dep.).) Further, Goldschmidt told police that Havemeier did not swerve at

any point prior to the collision (Dkt. 38-1 at 21); and Bergstrom told police that Gatzlaff



                                              27
          CASE 0:18-cv-02459-ECW Doc. 50 Filed 09/11/20 Page 28 of 30




ran towards the vehicle, Havemeier moved a little bit to the left, but the individual kept

running toward the vehicle before he was hit (Dkt. 38-1 at 22).

       To the extent that the accounts of Goblirsch, Gatzlaff, and Erickson are accurate,

there is an argument that intent to injure could be inferred as a matter of law. In this case,

the instrumentality of Gatzlaff’s purported injuries was a motor vehicle. Courts have

concluded that “[a] car is an inherently dangerous instrument.” Am. Family Mut. Ins. Co.

v. C.C. by & through Clobes, No. CV 18-2342 (DWF/ECW), 2020 WL 2319853, at *5

(D. Minn. May 11, 2020) (citing Brown v. Am. Nat. Prop. & Cas. Co., Civ. No. A08-

1208, 2009 WL 1119166, at *3 (Minn. Ct. App. Apr. 28, 2009)). This is not a situation,

such as in Walser, that could be characterized as horseplay where serious injuries are not

foreseeable. Swerving a vehicle at an unarmed person while accelerating, even if it was

to make him jump out of the way, is more akin to wanton conduct such as brandishing a

knife at an unarmed individual as in Anderson, supra. Under such facts, a trier of fact

could conclude that an insured knew “someone might well be injured or killed” and that

the acts were “of such a calculated and remorseless character” that intent to injure should

be inferred as a matter of law. See Walser, 628 N.W.2d at 614 (citation omitted).

       The Court acknowledges, however, that at least one court has concluded that no

intent to injure could be inferred as a matter of law where a driver accelerated and

swerved at teenagers, hitting one of them. See State Farm Mut. Auto. Ins. Co. v.

Rasmussen, No. C6-01-440, 2001 WL 1530647, at *3 (Minn. Ct. App. Dec. 4, 2001).

But when the Rasmussen court declined to infer intent to injure, it noted that the driver

felt threatened by the teenagers who had been yelling at him earlier in the dark of the

                                             28
             CASE 0:18-cv-02459-ECW Doc. 50 Filed 09/11/20 Page 29 of 30




morning, and that when he saw them again, he was afraid of what would happen,

resulting in swerving and accelerating towards the individuals. Id. at *1. A witness in

that case testified that after the driver collided into one of the teenagers, he heard brakes

squealing, and Rasmussen appeared to be shocked and stunned by the collision. Id. The

Rasmussen court went on to find as follows:

       The district court found that it was dark in the early morning hours when the
       collision occurred, Rasmussen was shocked by the collision, and he had no
       intent to collide with or injure anyone. This example is not like a robbery
       that was “well planned,” when the insured knew “someone might well be
       injured or killed” and when the acts were “of such a calculated and
       remorseless character” that intent to injure should be inferred as a matter of
       law. Walser, 628 N.W.2d at 614 (citation omitted). To the contrary, the act
       here was unplanned and impulsive, arising out of fear rather than calculation.
       Under the circumstances presented here, there was no intent to injure as a
       matter of law.

Id. at *3.

       But here, if the trier of fact were to believe Goblirsch, Gatzlaff, and Erickson,

there is no evidence of similar fear attributable to Havemeier. Instead, Havemeier’s

actions were more akin to the barroom fight in Senst, supra, as is evidence by Goblirsch’s

deposition testimony that after the incident Havemeier told the passengers of the vehicle

“don’t fuck with me at a bar.” (Dkt. 42-2 at 65 (Goblirsch Dep).)

       That said, Havemeier’s and Bergstrom’s version of the facts is that Gatzlaff came

at the vehicle and Havemeier tried to swerve out of the way. (Dkt. 41-1 at 66-67, 73-75

(Havemeier Dep.); Dkt. 38-1 at 22.) If a trier of fact believed this version, they may not

be able to infer that Havemeier intended to harm Gatzlaff. Given that there is a large

range of disputes of material facts, as well as issues of witness credibility, and the


                                              29
            CASE 0:18-cv-02459-ECW Doc. 50 Filed 09/11/20 Page 30 of 30




determination is dependent on a case-by-case factual inquiry, the Court cannot infer

based on this record whether Havemeier intended to injure Gatzlaff as a matter of law.

See Clobes, 2020 WL 2319853, at *5; see also Leonetti’s Frozen Foods, Inc. v. Rew

Mktg., Inc., 887 F.3d 438, 442 (8th Cir. 2018) (quoting Quick v. Donaldson Co., 90 F.3d

1372, 1376-77 (8th Cir. 1996)) (finding that when ruling on a motion for summary

judgment, “a court ‘should not weigh the evidence, make credibility determinations, or

attempt to determine the truth of the matter’”). For these reasons, the Court denies

Gatzlaff’s motion for summary judgment, and to the extent State Farm contends the

Court can infer Havemeier’s intent to injure as a matter of law, declines to do so based on

this record.

                                     IV.    ORDER

       Based on the foregoing, and all the files, records, and proceedings herein, IT IS

OREDERED that:

       1.      Plaintiff State Farm’s Motion for Summary Judgment (Dkt. 33) is

DENIED; and

       2.      Defendant Jacob Gatzlaff’s Motion for Summary Judgment (Dkt. 35) is

DENIED.



DATED: September 11, 2020                        s/Elizabeth Cowan Wright
                                                 ELIZABETH COWAN WRIGHT
                                                 United States Magistrate Judge




                                            30
